KELLY, Judge,
concurring statement:
I join in Judge Olszewski’s cogent opinion. Appellant’s own version of the facts clearly demonstrated that he was not free from fault in provoking or continuing the difficulty which led to the final deadly confrontation; hence, he was not entitled to a jury instruction on the issue of self-defense. See Commonwealth v. Butler, 516 Pa. 522, 533 A.2d 992 (1987) reversing 359 Pa.Super. 626, 515 A.2d 616 (1986) (per curiam order and memorandum, unpublished) (Kelly, J., dissenting); accord Commonwealth v. Grove, 363 Pa.Super. 328, 346, 526 A.2d 369, 378 (1987) (jury instructions are only to be given when there is evidence to support such a charge); Commonwealth v. Alvin, 357 Pa.Super. 509, 522, 516 A.2d 376, 383 & n. 3 (1986) (en banc) (unanimously affirming that a valid claim of self-defense cannot be established when the evidence reveals that the defendant was not “free from fault in provoking or continuing the difficulty which resulted in the injury;” collecting and analyzing cases).